Citation Nr: 1426735	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-23 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an apportionment of the Veteran's nonservice-connected pension benefits on behalf of the Veteran's minor child, A.L.P.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active service from June 1973 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which awarded an apportionment of the Veteran's nonservice-connected pension to the Veteran's minor child, A.L.P., in care of the child's custodian, J.P.  The Veteran is appealing this apportionment. 

The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2013); see also 38 C.F.R. §§ 20.500-20.504, 20.713 (2013).

A videoconference Board hearing was held at the RO in December 2009 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In August 2012, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ).

In January 2014, Disabled American Veterans filed a motion with the Board asking to withdraw from representing J.P., the custodian of the Veteran's minor child, A.L.P.  The Board granted this motion later in January 2014.  In April 2014 correspondence, J.P. notified the Board that she intended to represent herself.

The Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with this appeal.  A review of the documents in Virtual VA and VBMS shows that they are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  Because this is a contested claim involving several appellants, VA will notify the Veteran and J.P. if further action is required from either of them.


REMAND

As noted in the Introduction, the Veteran is contesting the apportionment of his non-service-connected pension benefits on behalf of his minor child.  Having reviewed the record evidence, and although any additional delay is regrettable, the Board finds that another remand is necessary before the underlying claim can be adjudicated on the merits.

In general, all or any part of a Veteran's compensation may be apportioned on behalf of a spouse and children if the Veteran is not residing with the spouse and children, and the Veteran is not reasonably discharging his or her responsibility for the spouse's and/or the children's support.  See 38 U.S.C.A. § 5307(a) (West 2002); 38 C.F.R. § 3.450(a) (2013).  

In January 2008, the RO granted an apportionment of the Veteran's nonservice-connected pension to J.P., custodian of the Veteran's minor child, A.L.P.  This is a contested claim, since the grant of apportionment resulted in a loss of benefits to the Veteran, and an allowance of the Veteran's appeal could result in a loss of benefits to A.L.P.  As a simultaneously contested claim, special procedural regulations are applicable.  See 38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. § 19.100, 19.101, 19.102, 20.501, 20.713(a) (2013); see also M21-1, Part IV, Chapter 5. 

As noted in the Board's previous remand in August 2012, notification of the apportionment in favor of A.L.P., the Veteran's minor child, was issued to the Veteran and J.P. in January 2008.  In March 2008, the Veteran filed a notice of disagreement with this apportionment.  In May 2008, a statement of the case was issued to the Veteran.  In September 2008, a copy of the statement of the case was issued to J.P., the custodian of A.L.P., the Veteran's minor child.  The cover letter to the statement of the case issued to J.P. in September 2008 informed her that she did not need to do anything at that time and she would be notified if the Veteran perfected an appeal (despite the fact that the Veteran already had perfected an appeal).  Although the Veteran timely filed his substantive appeal in June 2008, J.P. was not provided with proper notice of the Veteran's substantive appeal and was not given an opportunity to request a Board hearing.  See 38 C.F.R. §§ 19.100-19.102 (2013).  Moreover, in his substantive appeal, the Veteran requested a Board hearing which was held before the undersigned Acting Veterans Law Judge in December 2009.  J.P. was not given notice of this Board hearing and thus did not have an opportunity to appear at the hearing.  See 38 C.F.R. § 20.713(a) (2013).  In light of this procedural deficiency, the Board found in August 2012 that a remand was required to provide proper notice to J.P. pursuant to 38 C.F.R. §§ 19.100-19.102, 20.713(a) (2013).

Following the Board's August 2012 remand, proper notice for a contested claimant was provided to J.P. in October 2012.  This letter informed J.P. that she was able to have a hearing before the Board and informed her that she should request such a hearing within 60 days.  In a November 2012 statement, J.P. requested that a hearing be scheduled but she did not indicate what type of hearing she desired.  The Board notes that, although this letter from J.P. was dated stamp as received by the RO in November 2012, it was not associated with the Veteran's claims file until approximately September 2013, almost 1 year later.  The reasons for the delay in associated this correspondence from J.P. with the Veteran's claims file are not clear from a review of the record evidence.  In April 2014, the Board sought clarification of J.P.'s hearing request.  Later that same month, J.P. responded that she wanted a Travel Board hearing before a Veterans Law Judge at her local RO and would be representing herself (as noted in the Introduction).

Given the foregoing, this case must be returned to the AOJ so that J.P., an appellant in this contested claim, is afforded an opportunity to present testimony at a Travel Board hearing at the RO.  See also 38 U.S.C.A. § 7107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).   

Accordingly, the case is REMANDED for the following actions:

Schedule J.P., the custodian of the Veteran's minor child, A.L.P., for a Travel Board hearing at the RO.  The Veteran, the Veteran's service representative, and J.P. all should be notified of the hearing date.  Both parties to this contested claim - the Veteran and J.P., custodian of the Veteran's minor child, A.L.P. - should be afforded the opportunity to present evidence and argument at the hearing.  A copy of any hearing notice letter(s) issued, and any reply, should be included in the Veteran's claims file.  If either party to this contested claim - the Veteran or J.P., custodian of the Veteran's minor child, A.L.P. - fails to report for this hearing, then this fact should be noted in the Veteran's claims file.  After the hearing, this appeal should be processed in accordance with the regulations governing contested claims.  See 38 C.F.R. §§ 19.100-19.102 (2013).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

